DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARK ACKER,
                                Appellant,

                                    v.

 ESTATE OF STANLEY ACKER, KAREN ACKER and DAVID ACKER,
                       Appellees.

                              No. 4D20-1461

                          [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502008CP001929XXXXSBIX.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, for appellant.

    David K. Markarian of The Markarian Group, Palm Beach Gardens,
for appellees Karen Acker and David Acker.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.